DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 February 2021 have been fully considered but they are not persuasive. 
Applicant argues that Zhang discloses a single mask rather than multiple masks. Examiner notes that multiple masks are used to synthesize texture (see, for example, col. 7, lines 39-48; col. 8, lines 60-65). Applicant states that the multiple masks in Zhang are related to the modelling phase and not used to determine a masked portion of the captured image defining the portion of pixel values to be modified/colorized. Examiner notes that the masks selected to model/synthesize textures are still used to assign colors in neighborhoods similar to the masks (col. 7, lines 49-60). Applicant argues that Zhang does not disclose storing data defining at least one sampling location for a group of masks, and that the cited portions of Zhang discuss that the vertices of the mesh representation are used as the sampling points. Examiner notes that this portion of the claim is now shown as taught by the Chaussat reference, in order to better mesh with the teachings of the reference cited for the new and amended limitations of the claim.
Applicant’s arguments with respect to new and amended limitations besides identifying the visible feature have been considered but are moot because the new .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent 7,110,000) in view of Birtwistle (U.S. Publication 2012/0275689) and Chaussat (U.S. Publication 2012/0177288).

As to claim 1, Zhang discloses a computer-implemented method of augmenting image data, the method comprising:
receiving data of an image, the captured image including a region having a visible feature of an object (figs. 2a-2b; an image with a texture object is received);
processing the captured image data to identify the visible feature (col. 7, lines 5-15; prominent features are identified in the input texture image);
storing mask data defining a group of masks associated with the visible feature (col. 8, lines 60-67; multiple masks are used to synthesize the image with the texture object), wherein each mask in the group of masks is associated with one of a plurality of variations of an appearance of the visible feature in the captured image (col. 8, line 34-col. 9, line 3; different masks are associated with different textures that define different variations to be mapped to an object) and 
determining a masked portion of the captured image using the selected at least one mask (fig. 7b; col. 11, lines 3-23; based on a neighborhood, a portion of the image pixels are selected that correspond to the mask);
modifying pixel values in the determined masked portion based on colourisation parameters (col. 8, line 45-col. 9, line 3; blend texture is created to colorize the pixels using the masks); 

Zhang does not disclose, but Birtwistle does disclose receiving an image captured by a camera (p. 2, section 0008-0009; a motion picture, including images captured in different camera positions, is received) and that each mask defining a respective masked portion of the region of the captured image corresponds to at least one polygonal region defined by three or more of vertices (p. 3-4, section 0039; a mask is generated that corresponds to the triangles, and vertices associated therewith, of the mesh). The motivation for this is to compensate for gaps in a 3D effect (p. 1, section 0007) and to correctly track all features (p. 4, section 0045). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Zhang to receive a camera image and have masked portions that correspond to triangles in order to compensate for gaps in a 3D effect and to correctly track all features as taught by Birtwistle.
Zhang does not disclose, but Chaussat does disclose wherein the mask data further defines, for the group of masks, at least one sampling location in or relative to the corresponding at least one region (p. 3, section 0061; p. 4, sections 0086-0093; p. 8, sections 0143-0146; areas/locations of facial features, such as eyes, skin, or hair are determined, and the locations are sampled for color; each of these sampling areas has corresponding masks in the group of masks that define the areas, the eyes being one example shown in fig. 17a-c);

sampling pixel values of the captured image data at the retrieved at least one sampling location (p. 8, sections 0143-0146; areas/locations of facial features, such as eyes, skin, or hair are determined, and the locations, which in images would equate to pixels, are sampled for color);
determining and retrieving, based on the sampled pixel values, a selected at least one of mask from the group of masks associated with the identified feature (p. 3, section 0076-p. 4, section 0077; p. 8, section 0145; depending on the classification of sampled color, a mask is selected for the eyes/skin/hair feature; the masks are selected from various masks that each correspond to particular feature corrections, such as those in figs. 18a-c). The motivation for this is to correct facial imperfections (p. 1, sections 0005-0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Zhang and Birtwistle to retrieve sampling locations associated with a feature, sample the locations, and determine and retrieve an according mask from a group of masks in order to correct facial imperfections as taught by Chausset.

As to claim 4, Zhang discloses wherein the selecting at least one mask comprises generating a feature descriptor based on the sampled pixel values, and identifying a selected one of the group of masks based on the feature descriptor (col. 7, lines 6-35; prominent features are determined and used to select a mask).

As to claim 6, Birtwistle discloses a method further comprising storing shape model data defining a shape representation of the object (p. 3, sections 0032-0033), the shape representation identifying locations of a plurality of labelled points, at least a subset of said plurality of labelled points associated with the visible feature of the object (p. 4, sections 0044-0046; p. 5, section 0053; shapes including the vertices and associated locations are associated with a feature; each vertex is associated with an object and an original coordinate, reading on “labelled points”). Motivation for the combination of references is stated in the rejection to claim 1.

As to claim 7, Birtwistle discloses a method further comprising determining a location of said object in the captured image (p. 3, section 0033; p. 4, section 0044-0045; positions of features and objects are tracked).

As to claim 8, Birtwistle discloses wherein the determining the location comprises modifying, based on determined locations of the plurality of labelled points in the captured image, an instance of the shape model data to fit the object in the captured image (p. 6, section 0058; p. 7, section 0072; shape model data can be adjusted when an object, tracked by its vertices, becomes larger or smaller between frames).

As to claim 9. Zhang discloses a method further comprising determining a transformation of the at least one polygonal region of a mask based on determined coordinates of the corresponding plurality of labelled points of the modified instance of 

As to claim 10, Zhang discloses wherein the colourisation parameters comprise data defining at least one texture image defining values to augment said masked portion of said captured image (col. 8, line 45-col. 9, line 3; blend texture is created/defined to colorize the pixels using the masks, creating an augmentation in scale, orientation, color, shapes, etc.).

As to claim 11, Zhang discloses a method further comprising applying the determined transformation to corresponding regions of the at least one texture image data (col. 8, line 45-col. 9, line 3; blend texture is created using a blend transformation on the texture image data to colorize the pixels using the masks).

As to claim 13, Birtwistle discloses wherein said image is one of a captured sequence of images, and wherein the object is tracked from one image to a next image in the captured sequence of images (p. 4, sections 0044-0045; the feature, and thus the object associated with the feature, is tracked from one image frame to the next). Motivation for the combination of references is stated in the rejection to claim 1.

As to claim 14, see the rejection to claim 1. Further, Zhang discloses a system comprising a memory and a processor for performing the method (col. 3, line 6-col. 4, line 29).

As to claim 15, see the rejections to claims 1 and 14.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Birtwistle and Chaussat and further in view of Varadarajan (U.S. Publication 2015/0378968).

As to claim 5, none of Zhang and Birtwistle discloses, but Varadarajan does disclose a method further comprising using a trained classifier to identify one mask of the group of masks that matches the visible feature, the trained classifier being trained based on training images comprising variations of the visible feature (fig. 6; p. 7, sections 0111-0120; a plurality of masks are generated and a classifier is trained on them; when a new image is received, the trained classifier is used to select a particular stored mask; the masks are matched using characteristics of the visual rendering). The motivation for this is to determine masks without input from a user (p. 6, section 0109). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Zhang, Birtwistle, and Chaussat to use a trained classifier to identify a stored mask in order to determine masks without input from a user as taught by Varadarajan.

As to claim 12, none of Zhang and Birtwistle discloses, but Varadarajan does disclose wherein at least one masked region comprises a plurality of discontinuous regions of pixels (fig. 4c; the masked region shown is made up of two discontinuous regions). The motivation for this is so that multiple elements/regions on a page can be determined to be broken, and removed (p. 2, section 0048). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Zhang, Birtwistle, and Chaussat to have at least one masked region comprise a plurality of discontinuous regions of pixels so that multiple elements/regions on a page can be determined to be broken, and removed as taught by Varadarajan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON M RICHER/Primary Examiner, Art Unit 2612